NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-APR-2021
                                            09:18 AM
                                            Dkt. 23 ODSD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        JACQUES BARTHOLOMEW GARRETT, Plaintiff-Appellee, v.
      ASSOCIATION OF APARTMENT OWNERS OF TERRAZZA/CORTEBELLA/
   LAS BRISAS/TIBURON, Defendant-Appellant, and JOHN DOES 1-20;
  JANE DOES 1-20; DOE PARTNERSHIPS 1-20; DOE CORPORATIONS 1-20;
 DOE ENTITIES 1-20; AND DOE GOVERNMENTAL UNITS 1-20, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC191001594)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On May 5, 2020, Defendant-Appellant Association of
Apartment Owners Terrazza/Cortebella/Las Brisas/Tiburon (the
AOAO) filed the notice of appeal;
          (2) On June 12, 2020, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before June 22, 2020, and July 22, 2020, respectively;
          (3) The AOAO failed to file either document or request
an extension of time;
          (4) On October 6, 2020, the appellate clerk notified
the AOAO that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on October 16, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rules 12.1(e) and 30, and the AOAO could
request relief from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) The AOAO took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, April 22, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2